Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly submitted claims 21-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: while claims 1-20 are drawn to navigation input or playhead position (of the current playback position, G065 3/0485), claims 21-25 are drawn to alternating displayed points (for insertion of new data, G06F 9/543).
	Since applicant has received an action on the merits for the originally presented
invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21-25 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1 .142(b) and MPEP j 821.03.
	This communication is responsive to an amendment filed 12/16/2020.
	Claims 1-7, 10-16 and 21-25 are pending in this application; and, claims 1, 11 and 21 are independent claims. Claims 1 and 11 have been amended; and, claims 8, 9 and 17-20 have been cancelled. This action is made Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple (Logic Pro 9: User Manual, Last Updated: Jan 2010), Annaz et al. (“Annaz”, US 20070255570 A1) and Karban et al. (“Karban”, US 4376874 A).
As per claim 1, Apple teaches a method, comprising:
displaying an audio recording representation of an audio recording in a voice memorandum application user interface (pp 444, 485-486: the recording appears in a single region);
receiving, in the voice memorandum application user interface, a first selection of a first location in the audio recording representation, the first location corresponding to a first time of the audio recording (pp 444, 485-486: user can select a location);
receiving, in the voice memorandum application user interface, a navigation input to traverse the displayed audio recording representation to a second location in the audio recording representation (pp 444, 485-486: pause recording by clicking the Pause button in the Transport bar and resume recording by clicking either the Pause or Play button; or, to edit sections of different take regions, select start point);
receiving, in the voice memorandum application user interface, a second selection of the second location in the displayed audio recording representation, the second location corresponding to a second time of the audio recording (pp 444, 485-486: user can later select a region; or, to edit sections of different take regions, select start point and end point);

while receiving the audio input, displaying a representation of the audio input between the first and second locations of the displayed audio recording representation (pp 444, 485-486: the audio region displays a graphical overview of the waveform; user can even play the new recording while the overview is being created); and 
replacing, using the voice memorandum application user interface, a portion of the audio recording corresponding to a portion of the displayed audio recording representation located between the first and second locations, wherein replacing the portion comprises shifting subsequent portions of the audio recording forward or backward in the audio recording based at least in part on a length of the portion and a length of the audio input (pp 444-445, 485-486: user can record multiple audio takes over the same section wherein extending a take region (dragging the start point to the left or the end point to the right) automatically shortens adjacent sections on other take regions, and shortening a take region section automatically extends adjacent sections to ensure that user does not create silence between sections).
Although Apple teaches in response to a navigation input to traverse a displayed audio recording representation, scrolling through recording representation (p 48: controls to navigate through the recording with playhead position), Apple does not explicitly disclose scrolling from word-to-word through a displayed audio recording. However, Annaz in the analogous art of audio recording teaches: scrolling from word-to-word through a displayed audio recording (figs. 1-2; para [0026, 0030-0031, 0051]: the pronunciation dictionary 105 plays sound recording of lexical items in a language spoken by a native speaker wherein the user can select a word from the word list then scroll to the next word using scroll bar 145 or function ‘next word selection’ in functions area 160). 
Apple and Annaz do not explicitly disclose word-to-word audio recording is based at least in part on spaces of lower amplitude greater than a word-space threshold in the audio recording, i.e. finding intervals between words that have an audio amplitude below a threshold indicating silence corresponding to a space between words as described in para [0084] of the instant application. However, Karban in the analogous art of recordings teaches: word-to-word audio recording is based at least in part on spaces of lower amplitude greater than a word-space threshold in the audio recording (lines 6-13 of col. 1 and lines 35-59 of col. 3 describes a speech compaction/replay apparatus that detects and remove silent periods for storage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karban with the teachings of the modified Apple. One having ordinary skill in the art would have been motivated to combine such recordings to minimize the amount of storage required (col. 1, (lines 6-13).
As per claim 10, the modified Apple teaches the method of claim 1. The modified Apple further teaches scrolling from word-to-word comprises scrolling from sharp consonant sound to sharp consonant sound in the audio recording (Annaz: figs. 1-2; para [0026, 0030-0031, 0051]: the pronunciation dictionary 105 plays sound recording of lexical items in a language spoken by a native speaker wherein the user can scroll from consonant to consonant using word letter index 125, scroll bar 145 or function ‘next word selection’ in functions area 160).

(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple (Logic Pro 9: User Manual, Last Updated: Jan 2010), Annaz et al. (“Annaz”, US 20070255570 A1), Karban et al. (“Karban”, US 4376874 A) and Moravehi (US 8020097 B2).
As per claim 2, Apple teaches the method of claim 1. Although Apple further teaches providing a play button of the voice memorandum application user interface and a loop icon during receipt of the first or second selection while a respective input corresponding to receiving the first or second selections is active (p 59: play button and loop button), Apple does not explicitly disclose replacing a button/icon with another icon during receipt of a first or second selection while a respective input corresponding to receiving the first or second selections is active. However, Moraveji in the analogous art of voice recorder UI teaches replacing a button/icon of a voice memorandum application UI with another icon during receipt of a first or second selection while a respective input corresponding to receiving the first or second selections is active (fig. 3; col. 6, lines 1-5; claim 13: “control button is displayed once the user has initiated listening and/or viewing the recorded segment and wherein the recover button is not displayed until after the delete button has been selected, such that the recover button replaces the delete button”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moraveji with the teachings of Apple. One having ordinary skill in the art would have been motivated to combine such a feature when there is limited display space.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple (Logic Pro 9: User Manual, Last Updated: Jan 2010), Annaz et al. (“Annaz”, US 20070255570 A1), Karban et al. (“Karban”, US 4376874 A), Moravehi (US 8020097 B2) and Shi et al. (“Shi”, US 20180315452 A1).
As per claim 3, the modified Apple teaches the method of claim 2. The modified Apple does not explicitly disclose receiving a selection of the loop icon while a respective input is used to 
As per claim 4, the modified Apple teaches the method of claim 3. The modified Apple further teaches that the first location is located earlier in the audio recording representation than the second location, and the looped audio corresponds to a portion of the audio recording occurring for a duration after the point in the audio recording (Shi: figs. 3A-3B; para [00077]: the looped audio corresponds to a portion after the first boundary 310a in the audio recording 306).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple (Logic Pro 9: User Manual, Last Updated: Jan 2010), Annaz et al. (“Annaz”, US 20070255570 A1), Karban et al. (“Karban”, US 4376874 A), Moravehi (US 8020097 B2), Shi et al. (“Shi”, US 20180315452 A1) and Howard et al. (“Howard”, US 20070260968 A1).
As per claim 5, the modified Apple teaches the method of claim 3. Although the modified Apple teaches the looped audio corresponds to a portion of the audio recording occurring for a .
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple (Logic Pro 9: User Manual, Last Updated: Jan 2010), Annaz et al. (“Annaz”, US 20070255570 A1), Karban et al. (“Karban”, US 4376874 A), Moravehi (US 8020097 B2), Shi et al. (“Shi”, US 20180315452 A1) and Engle et al. (“Engle”, US 6236801 B1).
As per claim 6, the modified Apple teaches the method of claim 3. The modified Apple does not explicitly disclose looping of audio repeats as long as at least one of a loop icon or a respective input corresponding to receiving a first or second selections is active. However, Engle in the analogous art of recording devices teaches: looping of audio repeats as long as at least one of a loop icon or a respective input corresponding to receiving a first or second selections is active (col. 8, lines 58-60: “user may select REPEAT from the menu, which prompts selection of a continuous loop or repeat until the STOP mode is selected”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Engle with the teachings of the modified Apple. One having ordinary skill in the art would have .
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple (Logic Pro 9: User Manual, Last Updated: Jan 2010), Annaz et al. (“Annaz”, US 20070255570 A1), Karban et al. (“Karban”, US 4376874 A) and Park (US 20100058228 A1).
As per claim 7, the modified Apple teaches the method of claim 1. The modified Apple does not explicitly disclose traversing an audio recording representation comprises scrolling in response to a swipe motion, and the scrolling through the audio recording representation at a speed at least partially set according to a distance or speed of the swipe motion. However, Park in the analogous art of recording devices teaches: traversing an audio recording representation comprises scrolling in response to a swipe motion, and the scrolling through the audio recording representation at a speed at least partially set according to a distance or speed of the swipe motion (para [0112]: “play viewpoint is adjusted in proportion to the dragged distance”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with the teachings of the modified Apple. One having ordinary skill in the art would have been motivated to combine such a gesture in order to provide an intuitive scrolling control.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple (Logic Pro 9: User Manual, Last Updated: Jan 2010) and Moravehi (US 8020097 B2).
As per claim 11, Apple teaches a non-transitory, tangible, and computer-readable medium storing instructions that, when executed by a processor, are configured to cause the processor to:
record one or more voice memorandums (pp 444, 485-486: recording displayed);
present, in a voice memorandum application user interface, a visual indicator for each of the one or more voice memorandums (pp 444, 485-486: e.g. Audio 6401);

in response to the selection of the voice memorandum, present, in the voice memorandum application user interface, a voice memorandum graphical user interface that includes a button to be performed on the voice memorandum (p 444: e.g. Record button).
Apple does not explicitly disclose a dynamic button that alternates appearance based at least in part on a selected type of function selected from a plurality of types of functions, wherein the selected type of function is selected from the plurality of types of functions based at least on a location of a playhead of an application user interface in an audio recording representation. However, Moraveji in the analogous art of voice recorder UI teaches: a dynamic button that alternates appearance based at least in part on a selected type of function selected from a plurality of types of functions, wherein the selected type of function is selected from the plurality of types of functions based at least on a location of a playhead of an application user interface in an audio recording representation corresponding to audio of a sound media (figs. 3-5B; col. 6, lines 1-5; claim 13: “control button is displayed once the user has initiated listening and/or viewing the recorded segment and wherein the recover button is not displayed until after the delete button has been selected, such that the recover button replaces the delete button”; col. 7, lines 10-27: while a “Delete” function is displayed at the time recording is initiated, functions such as “Narrate” is displayed “after the user has captured an additional segment” at playhead position of 12 seconds  indicated in status bar 530). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moraveji with the teachings of Apple. One having ordinary skill in the art would have been motivated to combine such a feature when there is limited display space.
.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple (Logic Pro 9: User Manual, Last Updated: Jan 2010), Moravehi (US 8020097 B2) and England (US 6144991 A).
As per claim 13, the modified Apple teaches the medium and dynamic button of claim 11. Although the modified Apple teaches the playhead is located at an end of the audio recording representation (p 48: “the playhead—the thin, vertical line that appears in all Logic Pro windows that offer real-time display of playback”), the modified Apple does not explicitly disclose show a resume button when recording of a voice memorandum is currently paused. However, England teaches a resume button when recording of a voice memorandum is currently paused (fig. 23: at decision block 2306, it is determined if the file has the continuous looping selected and, if continuous looping was selected as an option, then at process block 2308, the file is restarted). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of England with the teachings of the modified Apple. One having ordinary skill in the art would have been motivated to combine such a feature given that such features are standard.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple (Logic Pro 9: User Manual, Last Updated: Jan 2010), Moravehi (US 8020097 B2) and Howard et al. (“Howard”, US 20070260968 A1).
As per claim 14, the modified Apple teaches the medium and dynamic button of claim 11. The modified Apple does not explicitly disclose a replace button when the playhead is located at 
As per claim 15, the modified Apple teaches the medium and dynamic button and voice memorandum of claim 11. The modified Apple does not explicitly disclose an insert button when the playhead is located at any point other than an end of the audio recording representation, the voice memorandum application user interface is in an insert mode and recording of a voice memorandum is currently paused. However, Howard teaches: an insert button when the playhead is located at any point other than an end of the audio recording representation, the voice memorandum application user interface is in an insert mode and recording of a voice memorandum is currently paused (para [0090]: “an overlay menu 270 is displayed, which permit a user to select whether the video clip will be added to the segment as a b-roll clip, SOT clip or voice clip”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Howard with the teachings of the modified Apple. One having ordinary skill in the art would have been motivated to combine such a feature to provide users with options for editing.
As per claim 16, the modified Apple teaches the medium and dynamic button and voice memorandum graphical user interface of claim 11. The modified Apple does not explicitly .

Response to Arguments
	Applicant's arguments filed 12/16/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection, except for the following:
	 Applicant argued:
	Moraveji does not teach or disclose a dynamic button that alternates appearance based at least in on a location of a playhead.
	The Office disagrees for the following reason(s):
	Moraveji teaches that while a “Delete” function is displayed at the time recording is initiated, functions such as “Narrate” is displayed “after the user has captured an additional segment” at playhead position of 12 seconds indicated in status bar 530 (figs. 5A-5B; col. 7, lines 10-27).
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.		

/Le Nguyen/			
Patent Examiner 			
April 27, 2021

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174